Chabot, J., concurring: I agree with the conclusion that example (1) of section 1.401(a)-ll(a)(3), Income Tax Regs., is invalid. Also, I agree that the cited provisions of the statute (subpars. (A) and (E) of sec. 401(a)(ll)) do not clearly prohibit (as a condition for tax-qualified status) the administrative committee consent provision in the plan before us. Similarly, the regulations include no such prohibition. However, this latter holding should not be taken as a conclusion that the regulations could not validly deal with potential problems in administrative committee consent provisions. The statute provides in effect that, as between a single life annuity and a joint and survivor annuity, the latter is the preferred (but not mandatory) form after retirement. Interposition of an administrative committee consent requirement might provide a method of defeating the statutory preference, if (for example) the administrative committee were to withhold its consent for an annuity benefit unless the employee “opted out” of the joint and survivor form.1 Such a condition for administrative committee consent may conflict with both the statute and the Congress’ policy. It may be that the regulations could validly prevent such a conditioning of administrative committee consent. This is not an occasion to deliver an advisory opinion as to the validity of a hypothetical regulation, but merely an observation that the status of such a hypothetical regulation has not been dealt with by the opinion of the Court in the instant case. Tannenwald, J., agrees with this concurring opinion.   There is no finding in the instant case of any such conditioning of administrative committee consent.